AMERICAN ITALIAN PASTA COMPANY NEWS RELEASE Contact: Paul R. Geist EVP & Chief Financial Officer 816-584-5228 For Immediate Release AMERICAN ITALIAN PASTA COMPANY REPORTS THIRD QUARTER AND YEAR-TO-DATE 2009 RESULTS YEAR-TO-DATE TOTAL REVENUE OF $479 MILLION; OPERATING PROFIT OF $90 MILLION YEAR-TO-DATE EPS OF $3.39 PER DILUTED SHARE KANSAS CITY, MO., August 6, 2009 American Italian Pasta Company (NASDAQ:AIPC), the largest producer of dry pasta in North America, today announced its third quarter and year-to-date fiscal year 2009 results for the period ended July 3, 2009. The third quarters of fiscal year 2009 and fiscal year 2008 contained 13 weeks of operation.The year-to-date fiscal year 2009 contains 40 weeks of operations compared to 39 weeks of operations for fiscal year 2008.The Company reports on a 52/53 week basis with the extra week occurring approximately every six years.Fiscal year 2009 will be a 53-week fiscal year and ends on October 2, 2009.Fiscal year 2008 was a 52-week year that ended on September 26, 2008.Therefore, all year-over-year comparisons reflect a 40-week year-to-date period for fiscal 2009 and a 39-week year-to-date period for fiscal 2008. FINANCIAL HIGHLIGHTS Net income for the quarter increased $19.2 million to $20.2 million, or $0.93 per diluted share, versus a net income of $1.0 million, or $0.05 per diluted share, in the third quarter of fiscal 2008.Net income for the 40-week year-to-date period increased $60.7 million to $72.5 million, or $3.39 per diluted share, versus a net income of $11.8 million, or $0.62 per diluted share, in the 39-week year-to-date period of fiscal 2008. Revenues for the third quarter decreased $10.3 million, or 7%, to $145.5 million, as a 3% increase in the retail market was offset by a 29% decrease in the institutional market.Overall volume decreased 1.5%.Revenues for the 40-week year-to-date period increased $72.0 million, or 18%, to $479.1 million, as a result of a 24% increase in the retail market combined with a 2% decrease in the institutional market. "Our strategy to focus on store brands and our strongest-performing proprietary pasta brands continues to pay off," said Jack Kelly, CEO of AIPC. "Despite the ongoing consolidation of AIPC brands, we were able to continue to boost sales volume in our Retail channel.Our strong net income and gross margins also are enabling us to continue to strengthen our balance sheet and aggressively pay down debt.As a result, we have even more strategic flexibility moving forward to implement our strategy and new growth initiatives, including product development and innovative marketing partnerships with our retail customers to increase pasta consumption." American Italian Pasta Co.,
